                             Case 1:18-cr-00153-CM Document 219 Filed 06/20/19 Page 1 of 8
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I



                                             UNITED STATES DISTRICT COURT
                                                        Southern District of New York
                                                                          )
                 UNITED ST ATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                                          )
                                    v.                                    )
                        ANTHONY CASTILLO
                                                                          )
                                                                                  Case Number: 18 CR 153-07 (CM)
                                                                          )
                                                                          )       USM Number: 85373-054
                                                                          )
                                                                          )        Dawn M. Cardi
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1
                                     --------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended

 18 USC 1349                         Conspiracy to Commit Bank Fraud                                          11/30/2017




       The defendant is sentenced as provided in pages 2 through          _ _8___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

!ill Count( s)    2                                     ~ is       Dare dismissed oq the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                          6/19/2019
                                                                         Date of Imposition of Judgment

                                                                              /)'J ~                )~,. ;
                                                                           ~.t. ) J ~
                                                                         Signature of Judge




                                                                          Colleen McMahon, Chief United States District Court Judge
                                                                         Name and Title of Judge
  ~cur :2tff
   - -:CT ."'ON!CALLY f!LED ~\                                            6/19/2019
      -, ,~-.·------- -----ll\k\1~.
                            --h;-\ '\          1
                                                '
                                                                         Date
                           Case 1:18-cr-00153-CM Document 219 Filed 06/20/19 Page 2 of 8
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page __2
                                                                                                                         __ of   8
 DEFENDANT: ANTHONY CASTILLO
 CASE NUMBER: 18 CR 153-07 (CM)

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
                                                        TIME SERVED.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at                                                 , with a certified copy of this judgment.
      ----------------

                                                                                                   UNITED STATES MARSHAL



                                                                          By---------------:-=-=-:----=--=-=-.,...,------
                                                                                                DEPUTY UNITED ST ATES MARSHAL
                           Case 1:18-cr-00153-CM Document 219 Filed 06/20/19 Page 3 of 8
 AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release

                                                                                                        Judgment- Page    3    of         8
 DEFENDANT: ANTHONY CASTILLO
 CASE NUMBER: 18 CR 153-07 (CM)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
                                                         THREE (3) YEARS.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     @ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.     @ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.          § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 1:18-cr-00153-CM Document 219 Filed 06/20/19 Page 4 of 8
 AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                 Judgment- Page        4        of _ _ _8
                                                                                                                                        ___
DEFENDANT: ANTHONY CASTILLO
CASE NUMBER: 18 CR 153-07 (CM)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ _ __
                         Case 1:18-cr-00153-CM Document 219 Filed 06/20/19 Page 5 of 8
AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 38 - Supervised Release
                                                                                          Judgment- Page   -~5-   of     8
DEFENDANT: ANTHONY CASTILLO
CASE NUMBER: 18 CR 153-07 (CM)

                                    ADDITIONAL SUPERVISED RELEASE TERMS
  The Court recommends that the defendant be supervised in the district of residence . In addition to the standard
conditions that apply:
  The defendant is to participate in a program approved by the United States Probation Office for substance abuse, which
program will include extensive drug testing to determine whether the defendant has reverted to the use of drugs and
alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the substance abuse
treatment provider, as approved by the Probation Department. The defendant will be required to contribute to the cost of
services rendered in the amount to be determined by the Probation Officer, based on ability to pay or availability of third
party payment.
 The defendant will provide the Probation Department with any and all requested financial information and shall not open
any new lines of credit, or incur any new charges, while their remains an outstanding balance on the criminal monetary
penalties . Defendant is to notify the U.S. Attorney's Office and the United States Probation Department of any change in
address .
AO 2458 (Rev. 02/ 18)        Case
                        Judgment       1:18-cr-00153-CM
                                  in a Criminal Case               Document 219 Filed 06/20/19 Page 6 of 8
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page     6      of        8
 DEFENDANT: ANTHONY CASTILLO
 CASE NUMBER: 18 CR 153-07 (CM)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVT A Assessment*                                                Restitution
 TOTALS             $   100.00                  $                                  $                             $   5,062.95


 0    The determination of restitution is deferred until
                                                         ----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 ~    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                         Total Loss**                Restitution Ordered             Priority or Percentage
  Capital One                                                                     $5,062.95                    $5,062.95         100%




 TOTALS                              $                    5,062.95                $ - - - - - - -5,062.95
                                                                                                  ----


 0     Restitution amount ordered pursuant to plea agreement $
                                                                              -5,062.95
                                                                                ----------
 0      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l 2{f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 O      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the        D       fine   D   restitution.

        D    the interest requirement for the       D   fine       D     restitution is modified as follows:


 * Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.                                              .                         .
 ** Findings for the total amount oflosses are required under Chapters 109A, 110,                11 OA, and 113A of Title 18 for offenses comrmtted on or
 after September 13, 1994, but before April 23, 1996.
                         Case
AO 2458 (Rev. 02/18) Judgment       1:18-cr-00153-CM
                               in a Criminal Case             Document 219 Filed 06/20/19 Page 7 of 8
                     Sheet 6 - Schedule of Payments

                                                                                                                            7_
                                                                                                          Judgment - Page _ _        of        8
DEFENDANT: ANTHONY CASTILLO
CASE NUMBER: 18 CR 153-07 (CM)


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$         100.00               due immediately, balance due

           D     not later than                                  , or
           •     in accordance with
                                      •    C,    D    D,
                                                            •     E, or     D F below; or
B     D    Payment to begin immediately (may be combined with             DC,        OD,or        D F below); or
C    D     Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ ___ over a period of
                         (e.g., months or years), to commence_ ____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly , quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _____ (e .g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    ~     Special instructions regarding the payment of criminal monetary penalties:

           SEE NEXT PAGE .




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




~    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.
      With all codefendants convicted under docket 18 CR 153 (CM).




0    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. 02/ 18)       Case
                        Judgment  in a1:18-cr-00153-CM
                                      Criminal Case       Document 219 Filed 06/20/19 Page 8 of 8
                        Sheet 6B - Schedule of Payments
                                                                                          Judgment- Page __8__ of        8
DEFENDANT: ANTHONY CASTILLO
CASE NUMBER: 18 CR 153-07 (CM)

                                        ADDITIONAL PAYMENT TERMS
    Defendant must make restitution in the amount of $5 ,062 .95, to Capital One (Capital One, NA , Attn: Domestic
   Collections/12021-0210, 10750, Case Reference No. 20180823000002Z; Capital One Way, 2nd Floor, Glen Allen , VA
   23060). Defendant's restitution obligation is joint and several with his codefendants on this docket, and no further
   payment shall be required after the sum of the amounts actually paid by all defendants on this docket has fully covered
   all of the compensable injuries . The restitution is to be paid in monthly installments of 15% of gross monthly income
   over the period of supervision , commencing 30 days after the date of this judgment.
    Defendant must pay $100 special assessment to the Clerk of the Court. The assessment is due immediately.
